Fourth Court of Appeals
                         San Antonio, Texas
                                July 25, 2019

                             No. 04-18-00840-CR

                             Isaac CARDENAS,
                                  Appellant

                                      v.

                            The STATE of Texas,
                                  Appellee

          From the 227th Judicial District Court, Bexar County, Texas
                        Trial Court No. 2017CR10269
               Honorable Philip A. Kazen, Jr., Judge Presiding


                               ORDER
The State’s Motion to Extend Time to File State’s Brief is hereby GRANTED.

It is so ORDERED on July 25, 2019.

                                                   PER CURIAM


ATTESTED TO: _______________________
             Keith E. Hottle
             Clerk of Court